Citation Nr: 1504925	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for post-operative residuals of a splenectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case was certified to the Board by the RO in Huntington, West Virginia.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains the transcript of the February 2013 Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to compensation pursuant to 38 U.S.C.A. § 1151.  He alleges that the surgeon who performed a September 2008 Heller myotemy
 was negligent in causing a lacerated spleen which in turn necessitated a splenectomy.  The Veteran has testified that he was not properly warned of the potential risks of his surgery and that a splenectomy is not a reasonably foreseeable complication to surgery to the esophagus.

In order to provide the Veteran with an additional opportunity to provide evidence pertinent to the outstanding issues material to substantiating the claim, the Board observes that there is currently no medical evidence of record which even remotely suggests that the laceration of the spleen, and subsequent splenectomy were the result of an event not reasonably foreseeable or that it was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing surgical treatment.  Competent medical evidence, such as a written statement from a doctor or other medical professional showing that he was subjected to negligence, is needed to order to establish that compensation for a splenectomy is warranted under 38 U.S.C.A. § 1151.  The Veteran is advised that if he is able to obtain such a statement from a medical professional, this evidence should be submitted to VA and will be considered prior to the readjudication of his claim.

The AOJ must allow the Veteran 90 days to submit additional evidence prior to further development and readjudication of the claim.  If any new, non-duplicative evidence is received, the AOJ should obtain an additional VA medical opinion from a qualified physician regarding the likelihood that his splenectomy was reasonably foreseeable or the result of negligence or other fault.

This remand is issued in light of the provisions of 38 C.F.R. § 3.103(c)(2) (2014), and the undersigned's failure to advise the appellant of the evidence needed to support his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran and his representative a letter requesting that he obtain, if possible, competent medical evidence supporting his claim that he is entitled to compensation for residuals of a splenectomy pursuant to 38 U.S.C.A. § 1151.

The Veteran should be specifically informed that in order to support his claim, evidence must be submitted that addresses the current outstanding issue material to substantiating the claim.  He must be informed that, if possible, he should obtain a medical opinion in which a medical professional addresses the following questions:

(a) Is it as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lacerated spleen and subsequent splenectomy was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in September 2008 in furnishing hospital care, medical or surgical treatment, or examination?

(b) Is it as likely as not that the Veteran's splenectomy in September 2008 was a result of an event not reasonably foreseeable caused by VA in furnishing hospital care, medical or surgical treatment, or examination?

The Veteran should also be requested to provide sufficient information and, if necessary, authorization to enable the AOJ to obtain any additional private medical records pertinent to the appeal that are not currently of record.

The AOJ should allow the Veteran 90 days to submit additional evidence prior to readjudication of the claim.

2.  If, and only if, new, non-duplicative evidence is received from the Veteran within 90 days which is responsive to the standard to award compensation under 38 U.S.C.A. § 1151, then obtain an additional medical opinion from a qualified surgeon who does not work at the Washington DC VA Medical Center.

The surgeon must be provided access to the Veteran's claims folder, as well as to any pertinent files in Virtual VA and/or VBMS.  The surgeon must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  After a thorough review of the claims file and medical history, the surgeon is requested to prepare an opinion which addresses the following:

(a) Is it as likely as not (i.e., a 50 percent or greater probability) that the Veteran's splenectomy was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination?

(b) Is it as likely as not that the Veteran's splenectomy was a result of an event not reasonably foreseeable caused by VA in furnishing hospital care, medical or surgical treatment, or examination?

The surgeon must discuss the Veteran's contentions and any medical evidence submitted by him.  A complete rationale for any opinion offered should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.  

3.  The AOJ must ensure that any medical opinion report complies with this remand and the questions presented in the request.  The AOJ must ensure that the surgeon documented his/her consideration of any records contained in Virtual VA or VBMS.  If any report is insufficient, it must be returned to the surgeon for necessary corrective action, as appropriate.

4.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




